Title: To John Adams from United States Senate, 9 May 1800
From: United States Senate
To: Adams, John



In Senate, May the 9th. 1800.

The Senate proceeded to consider the Message of the President of the United States of the 7th. instant and the nomination contained therein, of
The Honorable John Marshall, Esqr. of Virginia, to be Secretary of the department of War, in the place of the Honorable James McHenry, Esqr. who has requested that he may be permitted to resign, and that his resignation be accepted, to take place on the first day of June next.
Whereupon,
Resolved, that they do advise and consent to the appointment agreeably to the nomination.
Attest,Sam: A. Otis Secretary